Case 2:19-cv-12478-GCS-DRG ECF No. 1-14 filed 08/22/19 PagelD.282 Page 1of 19

W..
Trinity Health

August 5, 2019

William 8. Husel, D.O.

C/O Graff & McGovern LPA
604 E. Rich Street
Columbus, OH 43215

Re: Criminal Matter — Indictments for 25 Charges of Murder under Ohio Law

DENIAL OF COVERAGE RE: DR. WILLIAM S. HUSEL

Dear Dr. Husel:

Trinity Health Corporation (“Trinity”) recently received a denial of coverage letter dated
August 5, 2019 (the “Denial Letter”) from Trinity Assurance, Ltd. (the “Insurance Company”) in
reference to the Criminal Indictments charged against you for 25 counts of alleged murder of
various victims while patients at Mount Carmel. Please read the enclosed Letter in its entirety since
it relates to your lack of insurance coverage for the Criminal Indictments.

The Insurance Company has analyzed coverage for the Criminal Indictments in the criminal
matter under the (i) Integrated Risk Liability Policy, Policy No. V-18/19-INTPR-1001 (the
“Primary Policy”); (ii) Follow Form Buffer Layer Liability Policy, Policy No. V-18/19-HPL-BUF
(the “Buffer Policy”); (iii) Excess Integrated Risk Liability Policy, Policy No. VXSR-18/19-1 (the
“Excess Policy”); and (iv) Follow Form High Excess Layer Policy, Policy No. V-XSPLGL-18/19
(the “High Excess Policy”), in effect from July 1, 2018 to July 1, 2019 (the collectively, the
“Policies”). Currently, the Insurance Company has taken the following positions as it relates to no
coverage for the Indictments:

1) The Indictments do not qualify as a “Loss” under the Policies and therefore, there is no
coverage available to you;

2) The Indictments do not arise out of a “Healthcare Professional Liability” and therefore,
there is no coverage available to you;

3) The Indictments do not arise out of an “Event” and therefore, there is no coverage
available to you;

4) You do not qualify as an Insured under the Policies because you are being charged with
“purposeful murder,” which is outside the scope of your duties as an employee of Mount
Carmel and therefore, there is no coverage available to you;

Sponsored by Catholic Health Ministries | 20555 Victor Parkway « Livonia, Ml 48152 * 734-343-1000 « trinity-health.org
Case 2:19-cv-12478-GCS-DRG ECF No. 1-14 filed 08/22/19 PagelD.283 Page 2 of 19

5) The Indictments do not give rise to a payment obligation to any third party as the result
of a claim and therefore, there is no coverage available to you; and

6) There are several exclusions that apply as to deny coverage for the Indictments,
including but not limited to, willful violation of statute, physical abuse and non-
pecuniary relief.

In light of the denial for the Criminal Indictments in the criminal matter, Trinity has no
obligation and will not provide you with a defense for the Criminal Indictments, and the Insurance
Company is not obligated for the payment of any expenses or costs incurred in your criminal
defense.

You should immediately contact your personal attorney to be sure that your interests
are protected. This matter should also be forwarded to any other insurer whose coverage
might apply.

If you have any questions, please feel free to contact me.

 

~ Sincerely,
Michelle Aiello ‘
Enclosure
Le Greg Foliano (via e-mail)

Levi Tkach, personal counsel for Dr. Husel (via e-mail)

Sponsored by Catholic Health Ministries | 20555 Victor Parkway * Livonia, MI 48152 * 734-343-1000 « trinity-health.org
Case 2:19-cv-12478-GCS-DRG ECF No. 1-14 filed 08/22/19 PagelD.284 Page 3 of 19

Trinity Assurance, Ltd.

Caribbean Plaza, 2"! Floor, North Building
878 West Bay Road
P.O. Box 1159
Grand Cayman KY 1-1 102
Cayman Islands

August 5, 2019

Michelle Aiello

Trinity Health Corporation
20555 Victor Parkway
Livonia, Michigan 48152

Re: Criminal Matter — Indictments for 25 Charges of Murder under Ohio Law
DENIAL OF COVERAGE RE: DR. WILLIAM S. HUSEL
Dear Ms. Aiello:

Trinity Assurance, Ltd. (“TAL”) has received indictments in a criminal case against Dr.
William S. Husel, D.O. (“Dr. Husel”), which charge Dr. Husel with 25 counts of murder of
patient victims (“Victims”) in the State of Ohio under Revised Code §2903.02 (UF)
(collectively, the “Criminal Indictments”'), TAL understands that Dr. Husel has requested a
defense and indemnity for the Criminal Indictments to be provided by Trinity Health (“Trinity”)
under the relevant TAL Policies at issue (discussed below).

TAL has reviewed questions of coverage for the Criminal Indictments under the (i)
Integrated Risk Liability Policy, Policy No. V-18/19-INTPR-1001 (the “Primary Policy”); (ii)
Follow Form Buffer Layer Liability Policy, Policy No. V-18/19-HPL-BUF (the “Buffer
Policy”); (iii) Excess Integrated Risk Liability Policy, Policy No. VXSR-18/19-1 (the “Excess
Policy”); and (iv) Follow Form High Excess Layer Policy, Policy No. V-XSPLGL-18/19 (the
“High Excess Policy”), in effect from July 1, 2018 to July 1, 2019 (the collectively, the
“Policies”).

This letter advises you that TAL denies coverage under the Policies with respect to the
Criminal Indictments against Dr. Husel. TAL asks that Trinity, as the designated representative
and the First Named Insured under the Policies, communicate the determination set forth in this
letter to Dr. Husel. The bases for the denial of the Criminal Indictments are set forth below.

Criminal Matter — The Criminal Indictments

The Criminal Indictments contain 25 counts of murder against Dr. Husel. Specifically,
Dr. Husel is charged criminally with having “purposely caused the death” of the Victims. The
dates of offenses contained in the Criminal Indictments range from February of 2015 to
November of 2018.

 

| All 25 Criminal Indictments charge Dr. Husel with the same count of purposeful murder and only materially differ
as to the names and the dates of offense to each individual Victim.

1
31781971.1
Case 2:19-cv-12478-GCS-DRG ECF No. 1-14 filed 08/22/19 PagelD.285 Page 4 of 19

Trinity Assurance, Ltd.

Caribbean Plaza, 2™ Floor, North Building
878 West Bay Road
P.O. Box 1159
Grand Cayman KY 1-1 102
Cayman Islands

While we do not hold any opinion as to the truth or veracity of these criminal allegations,
we must assume the allegations to be true for purposes of coverage.

Relevant Policy Language

The Primary Policy

Part I (Healthcare Professional Liability and Managed Care Liability), Section A
(Coverage) of the Primary Policy states that “[TAL] will indemnify the First Named Insured
for such Loss arising from Healthcare Professional Liability [...] which an Insured shall be
obligated to pay as a result of a claim first made against the Insured and reported to the
Company during the Coverage Period which arises from a Medical Incident ...” [TAL] will
also indemnify the First Named Insured for Defense Expenses incurred in connection with a
claim arising from Healtheare Professional Liability [...] covered under this Policy, even if
any of the allegations of the claim are groundless, false or fraudulent. [TAL] shall not, however,
be obligated to indemnify the First Named Insured for Defense Expenses after the applicable
limit of [TAL]’s liability has been exhausted by payment of Loss.”

The Primary Policy defines “Healthcare Professional Liability” as liability arising out
of a Medical Incident.” ‘Medical Incident” is defined as “any act, error or omission in the
furnishing of or failure to furnish Medical Services.” Furthermore, the Primary Policy states
that “any such act, error or omission together with all related acts, errors or omissions in the
furnishing or failure to furnish Medical Services that result(s) in injury to any one person or any
number of persons will be considered one Medical Incident. That one Medical Incident will be
deemed to have happened at the time of the first act, error, or omission within those related acts,
errors or omissions.” Medical Incident also includes “any Loss Event, other than a Named
Peril, that results in injury to any one Patient or any number of Patients.”

Among other activities, “Medical Services” includes “medical, surgical, dental, nursing,
chiropractic, osteopathic, psychiatric, or mental health care, home health care, or other medical
or physical therapies, treatment, evaluation, or care to any person, including (a) the furnishing of
medications, drugs, blood, blood products, or medical, surgical, dental, psychiatric or
chiropractic equipment, supplies or applications in connection therewith; (b) the furnishing of
counseling or other social services in connection therewith; or (c) the furnishing of food or
beverage in connection therewith.”

Part II (General Liability), Section A (Coverage A — Bodily Injury) of the Primary Policy
states that “[TAL] will indemnify the First Named Insured for such Loss in excess of the
applicable retention which an Insured shall be obligated to pay as a result of a claim first made
against the Insured and reported during the Coverage Period which arises out of Bodily Injury
[...] to which this insurance applies caused by an Event occurring within the Policy Territory

31781971.1
Case 2:19-cv-12478-GCS-DRG ECF No. 1-14 filed 08/22/19 PagelD.286 Page 5of 19

Trinity Assurance, Ltd.

Caribbean Plaza, 2°4 Floor, North Building
878 West Bay Road
P.O. Box 1159
Grand Cayman KY 1-1102
Cayman Islands

on or subsequent to the Insured’s Retroactive Date and prior to the Insured’s Termination
Date. [TAL] will also indemnify the First Named Insured for Defense Expenses incurred in
connection with a claim for Bodily Injury [...] covered under this Policy, even if any of the
allegations of the claim are groundless, false or fraudulent. [TAL] shall not, however, be
obligated to indemnify the First Named Insured for Defense Expenses after the applicable
limit of [TAL]’s liability has been exhausted by payment of Loss.”

The Primary Policy defines “Bodily Injury” as “any physical injury, sickness or disease,
including death, and mental anguish, mental injury or mental illness whether or not accompanied
by physical impact, illness or injury.” The Primary Policy defines an “Event” as respects to
“Bodily Injury” as “an accident, including continuous or repeated exposure to substantially the
same general harmful conditions which results in Bodily Injury [...] neither expected nor
intended from the standpoint of the Insured, except that (i) such an Event other than a Named
Peril, that results in injury to one or more Patients will be considered a Medical Incident; and
(ii) the use of reasonable force for the purpose of protecting persons or property shall be
considered an Event under Part II of this Policy, and any claim for assault and battery against an
Insured resulting from such use of reasonable force shall be deemed to have arisen out of an
Event under Part II of this policy.”

“Insured” is defined in Part VI (Definitions) of the Primary Policy and includes entities
listed on the Schedule of Named Insureds, as well as “[a]n Employee of a Named Insured,
including without limitation any physician, resident, or fellow who is an Employee, but while
within the scope of his/her duties as such.”

“Defense Expenses” is defined in Part VI (Definitions) of the Primary Policy and means
“those amounts incurred in the investigation, adjustment, defense, settlement, or adjudication of
any claim brought against an Insured that is covered under this Policy. Defense Expenses
include (1) legal expenses, attorney’s fees, and court costs; (2) costs taxed against an Insured;
(3) premiums on appeal bonds and bonds to release attachments, but only for amounts not
exceeding [TAL]’s limit of liability, and [TAL] has no obligation to apply for or furnish such
bonds; and (4) reasonable expenses of an Insured that are incurred at the First Named
Insured’s request. The salaries of a Named Insureds’ regular Employees shall not be treated as
Defense Expenses. Expenses and costs of any third party claim administrator shall not be
treated as Defense Expenses.” Part VII (Limits of Liability) of the Primary Policy provides that
Defense Expenses are in addition to, and are not included in, [TAL]’s Limits of Liability.

“Loss” under Part VI (Definitions) of the Primary Policy means “all sums which the
Insured becomes legally obligated to pay to others as damages, whether imposed by law by
reason of judgment or settlement, or assumed by the Insured under contract, because of a claim
covered under this Policy. Loss includes pre-judgment interest and post-judgment interest. Loss
does not include Defense Expenses.”

31781971.1
Case 2:19-cv-12478-GCS-DRG ECF No. 1-14 filed 08/22/19 PagelD.287 Page 6 of 19

Trinity Assurance, Ltd.
Caribbean Plaza, 2"4 Floor, North Building
878 West Bay Road
P.O. Box 1159
Grand Cayman KY 1-1102
Cayman Islands

“Loss Event” under Part VI (Definitions) of the Primary Policy means: (1) as respects
Part I, Healthcare Professional Liability [...]: A Medical Incident [...]; and (2) as respects
Coverage A [...] Bodily Injury Liability [...] of Part II: An Event.” “Event” means “...An
accident, including continuous or repeated exposure to substantially the same general harmful
conditions, which results in Bodily Injury or Property Damage neither expected nor intended
from the standpoint of the Insured; ...”

Finally, the Primary Policy provides in Part VII (Limits of Liability):

OR OK
B. Defense Expenses are in addition to, and are not included in, [TAL]'s Limits of
Liability.
G, The Retentions and Retained Limits shown in Item V. of the Declarations are

deemed eroded only by payment of Loss, and are not deemed eroded by
payment of Defense Expenses.

D. [TAL]'s Limits of Liability either apply excess of, or are deemed to include, the
Retentions or Retained Amounts, as applicable, as set forth in Item V. of the
Declarations.

E.. For purposes of determining the applicable Limit of Liability of this policy and
the applicable Retention with respect to Part I, Healthcare Professional Liability
[...], and Part II, General Liability, regardless of the number of claimants or
claims made:

(1) All injury to one person or to any number of persons arising out of the
same or related act(s), error(s), or omission(s) in the providing of or failure
to provide the services set forth in the definition of Medical Incident will
be deemed to have resulted from one Medical Incident, and only one
each Loss Event Limit of Liability and one each Loss Event Retention
will apply to that one Medical Incident.

(3) All Bodily Injury [...] to one or more persons, organizations, or
properties arising (a) out of the same accident, or (b) out of exposure,
including continuous or repeated exposure, to substantially the same
general harmful conditions, [...], will be deemed to have resulted from
one Loss Event, and only one each Loss Event Limit of Liability and
one each Loss Event Retention will apply to that one Event.

31781971.1
Case 2:19-cv-12478-GCS-DRG ECF No. 1-14 filed 08/22/19 PagelD.288 Page 7 of 19

Trinity Assurance, Ltd.

Caribbean Plaza, 2" Floor, North Building
878 West Bay Road
P.O. Box 1159
Grand Cayman KY 1-1102
Cayman Islands

F. If a claim is covered by more than one Coverage Part, the each Loss Event limits
for those Coverage Parts shall not apply cumulatively. Only one each Loss Event
limit shall apply to that claim, which shall be the highest applicable each Loss
Event limit available under any such Coverage Part. [...].

The Buffer Policy

The Buffer Policy is a follow-form policy; “[i]t applies in conformance with, and is
subject to the same terms, insuring agreements, exclusions, conditions, definitions,
endorsements, and other provisions that apply to Part I, Healthcare Professional Liability [...].
of the Followed Policy [(the Primary Policy)], except as regards the premium, limits of liability,
and as otherwise provided by this policy. In no event will this policy provide broader coverage
than Part I of the Followed Policy. If any of the terms or provisions applicable to Part [ of the
Followed Policy are inconsistent with the terms and provisions of this policy, the terms and
provisions of this policy will control.” See Buffer Policy, Part I (Insuring Agreements), Sections
C and D.

The Buffer Policy states that “[...] [TAL] will indemnify the Insured for that amount of
Damages in excess of the applicable Underlying Amount? that the Insured is legally obligated
to pay as a result of a Medical Incident [...] that is covered by the Followed Policy [(the
Primary Policy)], or that would have been covered by the Followed Policy but for exhaustion by
payment of the applicable Underlying Amount, but only if: (i) The Medical Incident [...]
happens in the Policy Territory on or after the Insured’s Retroactive Date and prior to the
Insured’s Termination Date; and (2) A claim for the Medical Incident [...] is first made
against the Insured and reported to [TAL] during the Policy Period. [TAL] will not indemnify
the Insured for any Defense Expenses incurred in connection with a claim covered by this
policy; and [TAL] has no duty to defend any claim.” See Buffer Policy, Part I (Insuring
Agreements).

An “Insured” under the Buffer Policy includes “any person or entity who is insured
under Part I, of the [Primary Policy], but not for broader coverage than is available to that
person or entity under Part I of the [Primary Policy].” See Buffer Policy, Part II (Who is an
Insured).

The Buffer Policy defines “Medical Incident” almost identical to the definition
contained in the Primary Policy; just as with the Primary Policy, the Buffer Policy deems any
act, error or omission together with all related acts, errors or omissions that result(s) in an injury
to any one person or any number of persons to be one Medical Incident, deemed to have

 

? The “Underlying Amount” means the applicable amount(s) as stated in Item 5 of the Declarations in excess of
which [the Buffer Policy] is written. The Underlying Amounts will be deemed eroded or exhausted only by
payment of Damages. Payment of Defense Expenses will not be deemed to erode or exhausted the Underlying
Amounts. See Buffer Policy, Part VI (Definitions), Letter kK.

5
317819711
Case 2:19-cv-12478-GCS-DRG ECF No. 1-14 filed 08/22/19 PagelD.289 Page 8 of 19

Trinity Assurance, Ltd.

Caribbean Plaza, 2"! Floor, North Building
878 West Bay Road
P.O. Box 1159
Grand Cayman KY 1-1102
Cayman Islands

happened at the time of the first act, error, or omission within those related acts, errors or
omissions. See Buffer Policy Part VI (Definitions), Letter I.

“Damages” under the Buffer Policy means “all sums which the Insured is legally
obligated to pay as a result of a claim covered by this policy. Damages includes pre-judgment
interest and post-judgment interest. Damages do not include Defense Expenses.” See Buffer
Policy, Part VI (Definitions), Letter A.

“Defense Expenses” under the Buffer Policy means “those amounts incurred in the
investigation, adjustment, defense, settlement or adjudication of a claim covered by this policy,
including legal expenses, attorney’s fees, court costs, costs taxed against an Insured, premiums
on appeal bonds and bonds to release attachments, and reasonable expenses of an Insured that
are incurred at the First Named Insured’s request. Defense Expenses do not include salaries of
a Named Insured’s regular Employees.” See Buffer Policy, Part VI (Definitions), Letter B.

The Limits of Liability of the Buffer Policy apply in excess of the applicable
Underlying Amount. For purposes of determining the Limit of Liability of this policy and the
applicable Underlying Amount: “All injury to one person or to any number of persons arising
out of the same or related act(s), error(s), or omission(s) in the providing of or failure to provide
the services set forth in the definition of Medical Incident will be deemed to have resulted from
one Medical Incident, and only one Each Loss Event Limit of Liability and one Each Loss
Event Underlying Amount will apply to that one Medical Incident.” See Buffer Policy. Part
HI (Limits of Liability).

Additionally, “[TAL] will not indemnify any Insured for any Defense Expenses
incurred in connection with any claim covered by this policy. [TAL] will not be obligated to
indemnify for any Damages after the applicable Limit of Liability has been exhausted.” See
Buffer Policy. Part III (Limits of Liability).

Finally, the Buffer Policy Provides that “[a]ll claims and potential claims arising out of
the same or related Medical Incident(s) [...] (hereafter collectively referred to as “related
claims” in this provision) will be deemed one claim. That one claim will be deemed to have
been first made and reported at the time that the first such claim within those related claims was
deemed first made and reported. Only the policy in effect when the first such claim was deemed
first made and reported will apply to all such related claims.” See Buffer Policy, Part I (Insuring
Agreements), Letter E (3).

The Excess Policy
Part I (Insuring Agreement) of the Excess Policy states:

In connection with coverage under Group I (Healthcare Professional Liability):

31781971.1
Case 2:19-cv-12478-GCS-DRG ECF No. 1-14 filed 08/22/19 PagelD.290 Page 9 of 19

Trinity Assurance, Ltd.
Caribbean Plaza, 2"! Floor, North Building
878 West Bay Road
P.O. Box 1159
Grand Cayman KY1-1102
Cayman Islands

A. [...] [TAL] hereby agrees to indemnify the First Named Insured against
Ultimate Net Loss? in excess of: (1) with respect to Layer 1: the RETAINED
AMOUNT which the Insured is legally obligated to pay by reason of liability
imposed by law or assumed under contract for Damages* to which this Policy
applies; or (2) with respect to Layer 2: the Limits of Liability of Layer 1, as
described in Item 4.B of the Declarations.

In connection with coverage under Group III (General Liability):

C. [...] [TAL] hereby agrees to indemnify the First Named Insured against
Ultimate Net Loss in excess of: (1) with respect to Layer 1: the RETAINED
AMOUNT which the Insured is legally obligated to pay by reason of liability
imposed by law or assumed under contract for Damages to which this Policy
applies; or (2) solely with respect to the General Liability coverage in Group III,
the Limits of Liability as described in Item 4.B of the Declarations. Only Claims
First Made Against, or First Recognized by the Insured and First Reported
to the Company during the Policy Period arising out of Loss Event(s) taking
place on or after the Retroactive Date specified in Item 8. of the Declarations and
prior to the Insured's termination date shall be covered under this Policy.

Further, “[i]n addition to the indemnification of Ultimate Net Loss, and in accordance
with the provisions of Article VI. Defense, hereunder, [TAL] agrees to indemnify the First
Named Insured against Expenses and Costs incurred and paid by the First Named Insured
arising out of and in connection with claims which are covered under this Policy, but:

(1) the indemnification against Expenses and Costs shall not apply with respect to
those coverages designated as Group I [(healthcare professional liability)] as set
forth in Item 5. of the Declarations; [...];

(3) only after Ultimate Net Loss exceeds the RETAINED AMOUNT with respect to
those coverages designated as Group III as set forth in Item 5. of the Declarations,
the indemnification of Expenses and Costs under Group III shall be the same

 

3 “Ultimate Net Loss” means the amounts paid by the Insured as Damages in settlement of claims or in
satisfaction of awards or judgments, including gore-judgment interest and post-judgment interest thereon, as a result
of a Loss Event.” See Excess Policy, Part (V) (Definitions), Letter Y.

4 “Damages” means all sums which the Insured shall become legally obligated to pay by reason of liability
imposed upon the Insured by law or assumed by the Insured under contract because of injury to which this
insurance applies. Damages includes pre-judgment interest and post-judgment interest. Damages does not include
(1) Expenses and Costs; or as respects Groups I and III only, fines, penalties or any increase in Damages by statute
or regulation (except with respect to punitive or exemplary damages). See Excess Policy, Part (V) (Definitions),
Letter D,

317819711
Case 2:19-cv-12478-GCS-DRG ECF No. 1-14 filed 08/22/19 PagelD.291

Trinity Assurance, Ltd.
Caribbean Plaza, 2" Floor, North Building
878 West Bay Road
P.O. Box 1159
Grand Cayman KY 1-1102
Cayman Islands

Page 10 of 19

proportion of such Expenses and Costs that the Company bears to the total

Ultimate Net Loss.

The liability of [TAL] under this agreement for Ultimate Net Loss and Expenses and Costs
combined shall not exceed [TAL]’s Limit of Liability set forth in Item 4. of the Declarations.”

See Excess Policy, Part I (Insuring Agreement).

The Excess Policy also provides that:

With respect to those coverages designated as Group I [(healthcare professional liability)]
and Group III ([general liability)] as set forth in Item 5. of the Declarations, as respects
each Loss Event, [TAL] shall be liable only for Ultimate Net Loss in excess of the
amount specified in Item 6. of the Declarations. The Insured has, and shall at all times
retain, the obligation and responsibility for the RETAINED AMOUNT. _ The
RETAINED AMOUNT shall be governed by the provisions contained in this Policy,
except for the limits thereof. [TAL]’s obligation to indemnify the Insured for Ultimate
Net Loss in excess of the RETAINED AMOUNT shall apply only after the RETAINED
AMOUNT(S) have been paid, whether or not the Insured obtains insurance with respect
to all or part of the RETAINED AMOUNT.

If the RETAINED AMOUNT has a sublimit of liability, the RETAINED AMOUNT
shall be deemed reduced and eroded by payment of such sublimit. However, this policy
shall not drop down over such sublimit. If the RETAINED AMOUNT has a coinsurance
provision, the RETAINED AMOUNT shall be deemed reduced and eroded by the
Insured’s payment of such coinsurance. A Buffer layer policy issued by [TAL] is not
considered to be a sublimit for purposes of this policy.

If the RETAINED AMOUNT(S) are subject to an aggregate limit as specified in Item 6.
of the Declarations, and if the RETAINED AMOUNT(S) are reduced or exhausted solely
by amounts paid in settlement of claims or in satisfaction of awards or judgments with
respect to Loss Events to which this insurance applies, then this Policy shall:

1. in the event of reduction, drop down to continue in force in excess of the reduced
RETAINED AMOUNT(S);

2. in the event of exhaustion, drop down to continue in force in place of the
exhausted RETAINED AMOUNT(S);

but nothing in this paragraph shall operate to increase the limits of [TAL]’s liability.

See Excess Policy, Part IT (Retained Amount).

317819711
Case 2:19-cv-12478-GCS-DRG ECF No. 1-14 filed 08/22/19 PagelD.292 Page 11 of 19

Trinity Assurance, Ltd.

Caribbean Plaza, 2" Floor, North Building
878 West Bay Road
P.O. Box 1159
Grand Cayman KY 1-1 102
Cayman Islands

Furthermore, the Excess Policy provides, as it applies to TAL’s limit of liability:

A. Expenses and Costs, where indemnified by [TAL] pursuant to the provisions of this
policy, and Ultimate Net Loss shall be combined to determine the total liability of
[TAL]. Regardless of the number of (1) Insureds, (2) Coverages, (3) Persons or
organizations who sustain injury, or (4) Claims made or suits brought on account of
injury.

B. [TAL]’s liability for all Ultimate Net Loss and Expenses and Costs arising out of
any one Loss Event shall not exceed the limit of liability for each Loss Event stated
in Item 4.(a) of the Declarations.

Subject to the above provision with respect to each Loss Event, the total liability of
[TAL] for all Ultimate Net Loss and Expenses and Costs because of all Loss
Event(s) shall not exceed the Aggregate Limit of Liability stated:

1. in Item 4.(b) of the Declarations as respects those coverages designated in Item 5.
of the Declarations as Group I [(healthcare professional liability)] and Group III
{(general liability)].

C. Notwithstanding that this policy will not drop down over any sublimit of lability in
any RETAINED AMOUNT or Underlying Limit(s) of Liability*, if a RETAINED
AMOUNT or Underlying Limit(s) of Liability that has a sublimit is subject to an
aggregate limit, and if such aggregate limit has been exhausted, then any such
sublimit shall be considered to be a sublimit under this policy’s Limits of Liability.

D. For purposes of determining the applicable Limit of Liability of this policy and the
applicable RETAINED AMOUNT for Group I, Health Care Professional Liability
and for the General Liability coverage in Group HI.

l. All injury to one person or to any number of persons arising out of the
same or related act(s), error(s), or omission(s) in the providing of or
failure to provide the services set forth in the definition of Medical
Incident will be deemed to have resulted from one Medical Incident,
and only one each Loss Event Limit of Liability and one each Loss
Event RETAINED AMOUNT will apply to that one Medical Incident.

[.--]

 

5 See Excess Policy, Part (V) (Definitions), Letter BB for definition of “Underlying Limit(s) of Liability.”
y

9
317819711
Case 2:19-cv-12478-GCS-DRG ECF No. 1-14 filed 08/22/19 PagelD.293 Page 12 of 19

Trinity Assurance, Ltd.

Caribbean Plaza, 2"! Floor, North Building
878 West Bay Road
P.O. Box 1159
Grand Cayman KY1-1102
Cayman Islands

3. All Bodily Injury [...] to one or more persons, organizations, or
properties arising (a) out of the same accident, or (b) out of exposure, including
continuous or repeated exposure, to substantially the same general harmful
conditions [...] will be deemed to have resulted from one Loss Event, and only
one each Loss Event Limit of Liability and one each Loss Event RETAINED
AMOUNT will apply to that one Loss Event.

E. If a claim is covered by more than one designated coverage, the each Loss Event
limits for those designated coverages shall not apply cumulatively. Only one each
Loss Event limit shall apply to that claim, which shall be the highest applicable each
Loss Event limit available under any such designated coverage.

F. All claims arising out of the same or related Loss Event(s) (hereafter collectively
referred to as “related claims” in this provision) shall be subject to only one each
Loss Event limit, which will be the each Loss Event limit of [TAL] policy that was
in effect when the first such claim within those related claims was first made against,
or was first recognized by, the Insured and first reported to [TAL].

The Excess Policy’s definition of “Healthcare Professional Liability”, “Medical
Incident” and “Insured” have the same meaning as those terms do in the Primary Policy.

“Loss Event” under the Excess Policy means:
1. As respects Group I, Healthcare Professional Liability: a Medical Incident [...].

2. As respects the General Liability coverage in Group III of the Excess Policy: (a) an
accident, including continuous or repeated exposure to substantially the same general
harmful conditions, that results in Bodily Injury [...] neither expected nor intended
from the standpoint of the Insured; except that (i) such a Loss Event, other than a
Named Peril, that results in injury to one or more Patients will be considered a
Medical Incident; and (ii) the use of reasonable force for the purpose of protecting
persons or property shall be deemed to be a Loss Event.

Finally, as it relates to defense of a claim under Part VI (Defense) of the Excess Policy,
“fTAL] has no duty to defend any claim. If no underlying insurer has a duty to detend, and if the
RETAINED AMOUNT or Underlying Limit(s) of Liability applicable to a claim to which this
policy applies have been exhausted by payment, the First Named Insured shall have the duty to
defend claims and suits and to pay Expenses and Costs arising therefrom. With respect to those
coverages designated as:

1. Group I [(healthcare professional liability)] as set forth in Item 5. of the Declarations,
[TAL] shall not indemnify the First Named Insured against Expenses and Costs.

10
317819711
Case 2:19-cv-12478-GCS-DRG ECF No. 1-14 filed 08/22/19 PagelD.294 Page 13 of 19

Trinity Assurance, Ltd.

Caribbean Plaza, 2™ Floor, North Building
878 West Bay Road
P.O. Box 1159
Grand Cayman KY1-1102
Cayman Islands

2. Group III [(general liability)] as set forth in Item 5. of the Declarations, [TAL] shall
indemnify the First Named Insured against Expenses and Costs in the same
proportion of such Expenses and Costs that [TAL] bears out of the total Ultimate
Net Loss only after Ultimate Net Los exceeds the RETAINED AMOUNT.”

The High Excess Policy

The High Excess Policy is also a follow-form policy; it “follows applies in conformance
with, and is subject to the same terms, insuring agreements, exclusions, conditions, definitions,
endorsements, and other provisions that apply to Group I, Health Care Professional Liability,
or the General Liability coverage in Group III of the Followed Policy [(the Excess Policy)],
except as regards the premium, limits of liability, and as otherwise provided by this policy. In
no event will this policy provide broader coverage than those parts of the Followed Policy. If
any of the terms or provisions applicable to Group I, Health Care Professional Liability, or the
General Liability coverage in Group III of the Followed Policy are inconsistent with the terms
and provisions of this policy, the terms and provisions of this policy will control.” See High
Excess Policy, Part I (Insuring Agreements).

The High Excess Policy provides in Part | (Insuring Agreements) that:

A. Subject to the Limits of Liability of this policy and all other terms and provisions of
this policy, [TAL] will indemnify the First Named Insured for that amount of
Ultimate Net Loss in excess of the applicable Underlying Amount® that the
Insured is legally obligated to pay as a result of a Loss Event that is covered by
Group I, Health Care Professional Liability, or the General Liability coverage in
Group III of the Followed Policy, or that would have been covered by those parts of
the Followed Policy but for exhaustion by payment of the applicable Underlying
Amount, but only if:

|. The Loss Event’ happens on or after the Insured’s Retroactive Date and
prior to the Insured’s Termination Date; and

2. A claim for the Loss Event is First Made Against or First Recognized by
the Insured and First Reported to the Company during the Policy Period.

B. [TAL] will also indemnify the Insured for any Expenses and Costs incurred in
connection with a claim covered by this policy.

 

® “Underlying Amount(s)” means the applicable amount(s) as stated in Item 5 of the Declarations in excess of
which this Policy is written. See High Excess Policy, Part VI (Definitions), Letter B.
7 “Toss Event” means the same as it does in the Excess Policy.

11
317819711
Case 2:19-cv-12478-GCS-DRG ECF No. 1-14 filed 08/22/19 PagelD.295 Page 14 of 19

Trinity Assurance, Ltd.

Caribbean Plaza, 2" Floor, North Building
878 West Bay Road
P.O. Box 1159
Grand Cayman KY1-1102
Cayman Islands

An “Insured” under the High Excess Policy means the same as it does in the Excess
Policy. See High Excess Policy, Part II (Who is an Insured).

With respect to the underlying amounts, the High Excess Policy provides: “This policy
provides excess coverage only with respect to Group I, Health Care Professional Liability, and
the General Liability Coverage in Group III of the Followed Policy. However, for purposes of
determining when this policy attaches, the Underlying Amounts will be deemed eroded by
payments made by [TAL], other insurers, or the Insured with respect to Group I and all
coverages provided by Group III of the Followed Policy, [...] including without limitation
payments made with respect to [...] General Liability coverages in Group III.” See High Excess
Policy, Part III (Underlying Amounts).

With respect to TAL’s limits of liability, the High Excess Policy provides in Part IV
(Limits of Liability):

A. The Limits of Liability shown in the Declarations and the rules below fix the most
[TAL] will indemnify for Ultimate Net Loss and Expenses and Costs, regardless of
the number of (1) Insureds, (2) Coverages, (3) claims made or suits brought, or (4)
persons or entities injured.

B. The Limits of Liability of this policy apply in excess of the applicable Underlying
Amount.

C. The Aggregate Limit of Liability for Health Care Professional Liability and General
Liability Combined set forth in Item 4.B of the Declarations is the most [TAL] will
indemnify all Insureds for all Ultimate Net Loss and Expenses and Costs for all
claims to which this policy applies.

D. Subject to Paragraph C above, the Each Loss Event Limit of Liability set forth in
Item 4.A of the Declarations is the most [TAL] will indemnify all Insureds for all
Ultimate Net Loss and Expenses and Costs arising out of any one Loss Event.

E. For purposes of determining the Limit of Liability of this policy and the applicable
Underlying Amount:

All injury to one person or to any number of persons arising out of the same or
related act(s), error(s), or omission(s) in the providing of or failure to provide the
services set forth in the definition of Medical Incident will be deemed to have
resulted from one Medical Incident, and only one Each Loss Event Limit of
Liability and one Each Loss Event Underlying Amount will apply to that one
Medical Incident.

317819711
Case 2:19-cv-12478-GCS-DRG ECF No. 1-14 filed 08/22/19 PagelD.296 Page 15 of 19

Trinity Assurance, Ltd.

Caribbean Plaza, 2"! Floor, North Building
878 West Bay Road
P.O, Box 1159
Grand Cayman KY1-1102
Cayman Islands

F. Expenses and Costs are included in the Limits of Liability of this policy.

G. [TAL] will not be obligated to indemnify for any Ultimate Net Loss or Expenses
and Costs after the applicable Limit of Liability has been exhausted.

Denial of Coverage to Dr. Husel for the Criminal Indictments in the Criminal Matter

TAL denies coverage under all Policies to Dr. Husel for the Criminal Indictments on at
least the following grounds.

First, no coverage exists under the Policies because the Criminal Indictments do not
qualify as or constitute a “Loss” under the Primary and Buffer Policy, or “Ultimate Net Loss”
under the Excess and High Excess Policy. A “Loss” is defined as all sums which the Insured
becomes “Jegally obligated to pay others as damages” (emphasis added.) Unlike the Civil
Claims brought by plaintiffs against Dr. Husel which seek compensatory damages on behalf of
third parties for acts of alleged negligence,* the Criminal Indictments are being brought by the
State of Ohio for intentional conduct only (i.e. murder) and do not seek damages that Dr. Husel
would be “legally obligated to pay to others.” Similarly, “Ultimate Net Loss” means “amounts
paid by the Insured as Damages...” Again, the Criminal Indictments do not allege
“damages...to which this insurance applies” alleged to be paid by Dr. Husel because of a
covered injury. Furthermore, Defense Expenses are not considered to be a Loss under the
Policies. Without any potential for Loss or Ultimate Net Loss, there is no coverage available
for the Criminal Indictments under the Policies and thus no requirement to provide or indemnify
for Dr. Husel’s defense.

Second, even if it were determined that a “Loss” has been alleged, which TAL denies, the
“Loss” does not arise from “Healthcare Professional Liability” or an “Event.” In order for the
Criminal Indictments to arise out of “Healthcare Professional Liability,” they must also arise
out of a “Medical Incident.” In order to qualify as a “Medical Incident,” the Criminal
Indictments must be related to an act, error or omission in the furnishing or failure to furnish
“Medial Services.” The term “Medical Services” includes care and treatment related to medical
and mental health; it does nor include alleged “purposeful murder.” In order to qualify as an
“Event,” the Criminal Indictments must arise out of an “accident ... neither expected nor
intended from the standpoint of the Insured...”; again, purposeful murder does not qualify.
Therefore, the Criminal Indictments do not arise out of “Healthcare Professional Liability” or
“Event” and thus, coverage is not available for the Criminal Indictments under the Policies.

 

8 TAL is aware of and has reserved its rights with respect to multiple civil lawsuits (the “Civil Claims”) in which
various plaintiffs brought claims against Dr. Husel, among others, for damages related to the allegedly negligent wrongful deaths
of certain patients during their respective admissions to Mount Carmel, an affiliate of Trinity Health.

13
317819711
Case 2:19-cv-12478-GCS-DRG ECF No. 1-14 filed 08/22/19 PagelD.297 Page 16 of 19

Trinity Assurance, Ltd.

Caribbean Plaza, 2"! Floor, North Building
878 West Bay Road
P.O. Box 1159
Grand Cayman KY 1-1102
Cayman Islands

Third, Dr. Husel does not qualify as an Insured under the Policies because the Criminal
Indictments do not allege that he was acting within the scope of his duties as an employee of
Mount Carmel Health System, d/b/a Mount Carmel West (“Mount Carmel”) or any other insured
entity. Dr. Husel is being charged with the intentional murder of 25 Victims; purposeful murder
is undeniably outside the scope of Dr. Husel’s duties as an employee of Mount Carmel or any
other insured entity and thus, Dr. Husel does not qualify as an Insured under the Policies.

Fourth, there is no coverage under the Policies because, even if a “Loss” occurred, which
TAL denies, such “Loss” does not qualify as a payment obligation as the result of a claim.
Although the Policies do not define the term “claim,” the term “Loss” is defined and, as
discussed above, a “Loss” has not occurred because no potential for Damages to be paid to
others is alleged in the Criminal Indictments.

Fifth, the Criminal Indictments are excluded from coverage based on any and all of the
following exclusions.

The Primary Policy specifically excludes from coverage:
B. EXCLUSIONS

Coverage under Part I of the Policy does not apply to:

4, Any claim, Loss or Loss Event arising out of any physical abuse,
threatened abuse, sexual act (even if consensual) or sexual
misconduct, including without limitation sexual intimacy, sexual
molestation, sexual assault, sexual harassment, sexual exploitation,
sexual abuse, requests for sexual favors, sexual advances, sexual
contact, or other verbal or physical conduct of a sexual nature.
However, this exclusion does not apply:

a. To any Named Insured;

b. To the specific individual Insured who allegedly committed
such sexual act or misconduct, unless it is determined (i) by
final and non-appealable adjudication in any civil or criminal
proceeding, or (ii) by a plea of nolo contendere in any
criminal proceeding, or (ili) by such Insured’s admission in
any context, or (iv) otherwise to the First Named Insured’s
satisfaction, that such Insured did commit such sexual act or
misconduct. If it is so determined that such Insured
committed such sexual act or misconduct, coverage for
Defense Expenses for such Insured will cease, and the

14
317819711
Case 2:19-cv-12478-GCS-DRG ECF No. 1-14 filed 08/22/19 PagelD.298 Page 17 of 19

Trinity Assurance, Ltd.
Caribbean Plaza, 2"4 Floor, North Building
878 West Bay Road
P.O. Box 1159
Grand Cayman KY 1-1102
Cayman Islands

Company will not indemnify for any Loss on behalf of such

Insured;

e To any other individual Insured who did not commit,
participate in, or have prior knowledge of such sexual act or
misconduct.

2 A claim arising from the knowing and willful violation of a penal

statute committed by or with the knowledge of the Insured. This
exclusion shall not apply to a Named Insured, nor shall it apply to
any other Insured who did not commit, participate in, or have
prior knowledge of such violation.

8. A claim seeking non-pecuniary relief.

9, A claim arising out of a Loss Event covered under Parts II, III, [V
or V of this Policy.

Coverage under Part II of the Policy does not apply to:

Ves Any claim, Loss or Loss Event arising out of any physical abuse,
threatened abuse, sexual act (even if consensual) or sexual misconduct,
including without limitation sexual intimacy, sexual molestation, sexual
assault, sexual harassment, sexual exploitation, sexual abuse, requests for
sexual favors, sexual advances, sexual contact , or other verbal or physical
conduct of a sexual nature. However, this exclusion does not apply:

a. To any Named Insured;

b. To the specific individual Insured who allegedly committed such
sexual act or misconduct, unless it is determined (i) by final and
non-appealable adjudication in any civil or criminal proceeding, or
(ii) by a plea of nolo contendere in any criminal proceeding, or (iti)
by such Insured’s admission in any context, or (iv) otherwise to
the First Named Insured’s satisfaction, that such Insured did
commit such sexual act or misconduct. If it is so determined that
such Insured committed such sexual act or misconduct, coverage
for Defense Expenses for such Insured will cease, and the
Company will not indemnify for any Loss on behalf of such
Insured;

317819711
Case 2:19-cv-12478-GCS-DRG ECF No. 1-14 filed 08/22/19 PagelD.299 Page 18 of 19

Trinity Assurance, Ltd.

Caribbean Plaza, 2"4 Floor, North Building
878 West Bay Road
P.O. Box 1159
Grand Cayman KY 1-1102
Cayman Islands

m To any other individual Insured who did not commit, participate
in, or have prior knowledge of such sexual act or misconduct.

18. A claim arising out of a Loss covered under Parts L., III., or IV. of this
Policy.

ye

The Buffer Policy excludes from coverage under Part IV (Exclusions), the same
exclusions that apply to Part I of the Primary Policy, supra. In addition, the Buffer
Policy does not apply:

A. [t]o any claim that is not covered by Part I, Healthcare Professional
Liability and Managed Care Liability, of the Followed Policy [(the
Primary Policy)], except claims that would have been so covered but for
exhaustion by payment of the Underlying Amounts.

B, [t]o any claim that is covered by Parts II [(general liability] [...] of the
Followed Policy.

The Excess Policy excludes from coverage under Part VII (Exclusions):

H. [...] [A]ny liability arising out of dishonest, fraudulent, malicious or
criminal acts committed by the Insured. However, for purposes of
determining the applicability of this exclusion, no act of any Insured will
be imputed to any other Insured who did not commit or participate in
such act. Further, this exclusion will apply only if it is determined by final
adjudication that the Insured committed such an act.

I. [...] [A]ny liability arising out of the willful violation of any law, statute,
regulation or ordinance committed by the Insured. However, for purposes
of determining the applicability of this exclusion, no act of any Insured
will be imputed to any other Insured who did not commit or participate in
such act. Further, this exclusion will apply only if it is determined by final

_ adjudication that the Insured committed such an act.

The High Excess Policy excludes from coverage under Part V. (Exclusions):
A. [...] [A]ny claim that is not covered by Group I, Health Care

Professional Liability, or the General Liability coverage in Group IIT of
the Followed Policy [(the Excess Policy)], except claims that would have

16
317819711
Case 2:19-cv-12478-GCS-DRG ECF No. 1-14 filed 08/22/19 PagelD.300 Page 19 of 19

Trinity Assurance, Ltd.

Caribbean Plaza, 2" Floor, North Building
878 West Bay Road
P.O. Box 1159
Grand Cayman KY1-1102
Cayman Islands

been so covered but for exhaustion by payment of the Underlying
Amounts.

As a result of any or all of these exclusions, the Criminal Indictments are excluded from
coverage under the TAL Policies.

Sixth, in light of TAL’s position in denying coverage for the Criminal Indictments, TAL
has considered and reserves its right, to the extent the Criminal Indictments arise out of the same
or related act(s), error(s), or omission(s) in the providing or failure to provide medical services to
the Plaintiffs, to deem the Criminal Indictments a single act under the Policies (i.¢., a “batch”).
This particular reservation does not change, alter or effect in any way TAL’s denial of coverage
for the Criminal Indictments.

For all of the aforesaid reasons, TAL has determined that there is no defense or indemnity
coverage available to Dr. Husel for the Criminal Indictments.

Conclusion

If you believe that the information upon which TAL has made its decision regarding
coverage for Dr. Husel in the Criminal Matter is incorrect, or if developments occur with respect
to this matter which indicate that coverage may be available under the Policies, please notify
TAL immediately.

TAL asks that Trinity, as the First Named Insured, communicate the denial of coverage
position described in this letter to Dr. Husel and that he be advised to report the Criminal
Indictments to any other carrier where coverage might apply.

Any action taken by TAL in connection with this matter does not constitute and is not
intended as a waiver of any rights or defenses available to TAL and shall not estop TAL from
asserting, at a later date, any rights or defenses that may be available now or at the time, or that
may become apparent in the future. Subsequent developments may indicate that additional
defenses or exclusions may be applicable and TAL is reserving all of its rights and defenses,
whether or not specifically referred to herein, now existing or arising hereafter.

Should you have any questions about this correspondence, please do not hesitate to
contact the undersigned.

Trinity Assurance, Ltd.

=
By:

a

 

Its: Insurance Manager

317819711
